PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/393,026
Filing Date: 28 Dec 2016
Appellant(s): Nilsson et al.



FOLEY & LARDNER LLP
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/13/2021.

(1) Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.
(2) Related Appeals and Interferences
None
(3) Status of Claims
The statement of the status of claims contained in the brief is correct.
(4) Status of Amendments After Final
No amendment after final has been filed.
(5) Summary of Claimed Subject Matter
The summary of the claimed subject matter contained in the brief is correct except that certain statements at the bottom of page 5 could lead a reader to believe that the stability of “the claimed
compositions” is superior to citrate buffer over the entire pH range of 5 to 6.  This is not correct.  As evidenced by the following data summary of Table 5 from page 27 of the specification, the only substantive difference is at the single pH of 6.0, and this only at the last day of data collection on day 176.  
Also note that notwithstanding pages 26-27, which state “CP50 is citrate phosphate buffer at pH 5.0; CP55 is citrate phosphate buffer at pH 5.5; and CP60 is citrate phosphate buffer at pH 6.0; CT50 is citrate 
phosphate buffer at pH 5.0, CT55 is citrate phosphate buffer at pH 5.5; and CT60 is citrate phosphate buffer at pH 6.0,” based on the Table 5 legend and the specification discussion on page 27 “CT” stands 
for citrate buffer, about which is stated on page 27, “FE 202767 … was also very stable (>95% remaining) in citrate buffer at pH 5.0 and 5.5; however, there was significant degradation after 176 days in pH 6.0 
citrate buffer.”  These results for citrate buffer appear in the last three columns of Table 5, copied below.

    PNG
    media_image2.png
    220
    607
    media_image2.png
    Greyscale


.
(6) Appellant’s Statement of Ground of Rejection to be Reviewed on Appeal
The appellant’s statement of the ground of rejection to be reviewed on appeal is correct.
(7) Claims Appendix
There is no copy of appealed claims contained in the Appendix to the brief.  The claims at issue are those entered.
(8) Evidence Relied Upon
U.S. Patent No. 8673841, inventors Alagarsamy et al., issued 3/18/2014, priority to 3/31/2008
U.S. Patent Publication No. 2008/150305, inventors Leonard et al., published 12/11/2008
Mohan, Buffers, Calbiochem 2003, 37 pages
Product Monograph DURATOCIN™ (Carbetocin Injection), 20 pages, March 2006

(9) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A. Claims 45, 55-57, 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent No. 8673841 in view of WO 2008/150305, Leonard et al., published 12/11/2008 (Leonard, previously provided) and Mohan, Buffers, Calbiochem 2003, 37 pages (Mohan).
Claim 45 is directed to a stable aqueous pharmaceutical composition comprising a pharmaceutically active compound of the species represented by formula (II):

    PNG
    media_image3.png
    274
    671
    media_image3.png
    Greyscale

and a citrate-phosphate buffer;
wherein the pH of the composition is from 5.0 to 6.0; and
wherein after storage at 40 degrees C for 176 days, greater than 95% of the compound of formula (II) or a pharmaceutically acceptable salt thereof remains in the composition.

This species, an oxytocin analogue, is explicitly taught in the ‘841 patent, such as at the bottom of column 4, and also in claim 21 at col. 19, lines 38-45, copied below:

    PNG
    media_image4.png
    166
    433
    media_image4.png
    Greyscale

The ‘841 patent claim 12 is directed to a pharmaceutical composition comprising a compound according to claim 1 and a pharmaceutically acceptable adjuvant, diluent or carrier. The specification of the ‘841 describes in a non-limiting approach components that can be included in its pharmaceutical compositions, see col. 5, lines 33-65, in which a standard reference is referred to, “Examples of such and other additives [referring to components in the pharmaceutical compositions] are found in 'Handbook of Pharmaceutical Excipients '; Ed. A. H. Kibbe, 3rd Ed., American Pharmaceutical Association, USA and Pharmaceutical Press UK, 2000.”   The ‘841 patent claim 21 lists species of claim 1’s formula (I) that includes instant claim 1’s formula (II) and instant claim 45’s species at col. 19, lines 38-45.  
citrate-phosphate buffer, with the pH of the composition from 5.0 to 6.0, and meeting the storage results such that wherein after storage at 40 degrees C for 176 days, greater than 95% of the compound of formula (II) or a pharmaceutically acceptable salt thereof remains in the composition.
Leonard, however, extensively evaluates pH to determine stability of formulations of carbetocin, Example 1, including Table 1 from page 24 to page 27.  Leonard also teaches formulations more broadly, to include oxytocin and oxytocin analogues “including all active pharmaceutically acceptable compounds of this description as well as various foreseen and readily provided complexes, derivatives, salts, solvates, isomers, enantiomers, polymorphs, and prodrugs of these compounds, and combinations thereof”, see page 6, line 28 to page 7, line 12.  Leonard develops its formulations for treating and preventing autism disorders, Id. Including this sentence and because carbetocin is an oxytocin analogue, Abstract, Leonard’s teachings clearly are intended to encompass carbetocin and its derivatives as well as other oxytocin analogues and derivatives.
A particularly relevant summary of the pH stability of carbetocin is found in Figure 2/4, which depicts percent total impurities from 0 to 3 months in carbetocin formulations/compositions in different buffers across a wide range of pH values:

    PNG
    media_image5.png
    605
    1166
    media_image5.png
    Greyscale

Based on Figure 2/4, the absolutely clear conclusion that one of ordinary skill in the art would arrive at is that for the lowest generation of impurities the pH should be between 4.5 and 6.0. It would be reasonable to set any range of pH within 4.5 and 6.0 for the pH of a composition comprising oxytocin or an oxytocin derivative such as the common carbetocin, or derivative of carbetocin (this also a derivative and analog of oxytocin) either arbitrarily or by routine optimization given the strong data in this figure – PLEASE NOTE THE SMALL DIFFERENCES IN TOTAL IMPURITIES FOR RESULTS AT pH 5.0 and 6.0, FOR BOTH BUFFERS, ESPECIALLY RELATED TO THE HIGHER LEVELS OF IMPURITIES AT ALL OTHER EVALUATED pH VALUES OTHER THAN AT pH 4.5 (which is close to pH 5.0), MOST CLEARLY SUGGESTING TO ONE OF ORDINARY SKILL IN THE RELEVANT ART THAT SIMILAR CARBETOCIN/OXYTOCIN DERIVATIVES/ANALOGUES WOULD REASONABLY BE EXPECTED TO BE MORE STABLE ANYWHERE IN THIS pH RANGE, THAT IS, ANYWHERE, BETWEEN ANY TWO VALUES AS MAY BE DETERMINED BY ROUTINE OPTIMIZATION, BETWEEN 5.0 AND 6.0 (and secondarily anywhere between pH 4.5 and pH 6.0). Applying Leonard’s teachings regarding pH for a stable composition to instant claim 45, the pH range of 5.0 to 6.0 for the composition would have been obvious, and an obvious starting point for further evaluation and optimization. Leonard’s pH 4.5-6.0 clearly suggested range substantially overlaps with the claimed 5-6 range and this is another indicia of the obviousness of the compositions at this claimed pH range.
Leonard does not explicitly evaluate a citrate-phosphate buffer with carbetocin or other oxytocin analogues.
Regarding the citrate-phosphate buffer, with Leonard having identified the optimum pH range for stability of the oxytocin analogue carbetocin to be between 4.5 and 6.0, Mohan teaches common buffers for use in biological systems that one of ordinary skill in the art would reasonably select a buffer that extends across this range.
Mohan teaches pH ranges for use of citrate-phosphate buffer and other common biologically acceptable buffers. Mohan, pages 18-21, teaches preparation of common buffers for use in biological systems and their pH ranges. Many of these buffers are also used in Leonard: citrate, acetate and phosphate. Considering the focus on buffers that would have maximum buffering effect in Leonard’s optimum pH range of 4.5 to 6.0, the only buffers on pages 18-21 having ranges that overlap or encompass this range are:
Buffer
Stated pH range
Midpoint of stated pH range
Midpoint difference from 5.251 
Citrate 
3.0 to 6.2
4.6
0.65
Acetate
3.6 to 5.6
4.6
0.65
Citrate-Phosphate
2.6 to 7.0
4.8
0.45
Phosphate
5.8 to 8.0
6.9
1.65

5.25 is the midpoint of Leonard’s pH range of 4.5 to 6.0.
Note that citrate-phosphate is the only buffer in this short list that was not evaluated by Leonard. Given these ranges, with citrate and citrate-phosphate buffers being the only ones to fully encompass Leonard’s pH range of 4.5 to 6.0, it would have been obvious to try both the citrate and the citrate-phosphate buffers in the pH range of 4.5 to 6.0 established as most effective for stability by Leonard with the oxytocin analogue of the ‘841 patent set forth above and instantly claimed. Additionally, given the buffers’ ranges midpoints difference from the midpoint of Leonard’s pH range of 4.5 to 6.0, one would have been motivated to try the citrate-phosphate buffer because it has the closest midpoint to that range of Leonard.
The obvious to try rejection is based upon:
need for stability of oxytocin analogues at room or higher temperatures was a recognized problem in the art, clearly established by the work and evaluations of Leonard;
2. as to buffers, Leonard had evaluated a limited number of common biologically acceptable buffers across a wide pH range, and Mohan also had identified 4 of the common biologically acceptable buffers whose buffer ranges overlapped or encompassed Leonard’s most stable pH range of 4.5 to 6.0;
3. given the clear teachings of Leonard as to the most stable pH range of 4.5 to 6.0 for oxytocin analogues, evaluated with carbetocin, and given slight differences in structure of other oxytocin analogues such as those of the ‘841 patent, one of ordinary skill in the art would have pursued the known potential solutions to stabilize the oxytocin analogues of the ‘841 patent, using appropriate buffers for the pH range of 4.5 to 6.0, including the two set forth above, citrate and citrate-phosphate, these fully encompassing pH 4.5 to 6.0, with a reasonable expectation of success. The citrate-phosphate buffer, having a closer midpoint of range to the midpoint of Leonard’s 4.5 to 6.0 range, would have been particularly considered as a buffer to try with a reasonable expectation of success given the closeness of the midpoints.
Accordingly, it would have been obvious with a reasonable expectation of success to have modified the compositions taught in the ‘841 patent in view of Leonard so as to have included citrate-phosphate buffer in a formulation of the ‘841 compound at the bottom of column 4 of the ‘841, this is also instantly claimed in claim 45.
It also would have been obvious to use the citrate-phosphate buffer based on simple substitution of one known element with another to obtain predictable results. Leonard’s buffers, including citrate buffer and phosphate buffer were known in the art as effective at certain pH values. The broader pH range of citrate-phosphate buffer was known in the art, Mohan’s informing that this fully encompasses Leonard’s optimum pH 4.5 to 6.0 range (as does citrate buffer, but citrate-phosphate buffer shifting to higher pH, with its midpoint of pH range advantageously closer to the midpoint of 4.5 to 6.0). One of ordinary skill in the art would have substituted one buffer for another, motivated by wanting to better encompass the 4.5 to 6.0 pH range of Leonard with a buffer whose midpoint is closer to that of the midpoint of 4.5 to 6.0, and 
Regarding the claimed result after storage, this is an inherent property of the compound when formulated in the citrate-phosphate buffer at the pH range made obvious by Leonard.
Accordingly, claim 45 would have been obvious.
Claim 56 depends from claim 45 and states that the composition further comprises an isotonicity agent.  Claim 57 depends from claim 56 and states that the isotonicity agent is NaCl. 
The ‘841, col. 5 lines 52, teaches that its sterile aqueous preparations of the compounds of the invention are preferably isotonic with the blood of the recipient, and teaches isotonic sodium chloride (NaCl) solution among three exemplary acceptable diluents.  Based at least on the teachings of the primary reference ‘841 patent, claims 56 and 57 would have been obvious to one of ordinary skill in the art at the time of Appellant’s invention.
The secondary reference Leonard also teaches adding components, which would be “agents”, to modulate tonicity, see for example page 30, lines 15-18, and even more relevant to isotonicity, Leonard teaches adding components including solutes “which render the formulation isotonic with the blood of the mammalian subject,” page 19 line 35 to page 36 line 1.  Leonard claims 1 and 2 claim a pharmaceutical formulation comprising a tonicifier which per claim 2 is NaCl.  Also, Leonard repeatedly adds NaCl to the formulations it evaluates, and at least on page 45, line 25-28 refers to formulations containing “2 mg/ml carbetocin in 10 mM buffer in isotonic NaCl,” clearly teaching the use of NaCl as an isotonicity agent. These teachings further support the obviousness of claims 56 and 57 by indicating the common knowledge and use of isotonic solutions in pharmaceutical compositions.
Regarding claim 55, the ‘841patent does not teach a composition comprising an anti-oxidant.  Leonard, page 19, line 33 to page 20, line 2, teaches that the formulations for parenteral administration may contain an anti-oxidant along with other standard pharmaceutical formulation components such as buffers and “solutes which render the formulation isotonic with the blood of the mammalian subject.”  
Claim 64 is directed to a kit comprising a) a liquid pharmaceutical composition of claim 45; and b) a container for the composition.
Neither the ‘841 patent claims nor Leonard explicitly reference a kit, although Leonard, page 20, lines 2-8, states in part, “The formulations may be presented in unit-dose or multi-dose containers. . . .  Preferred unit dosage formulations are those containing a daily dose or unit, daily sub-dose, as described herein above, or an appropriate fraction thereof, of the active ingredient(s).”  When combining the teachings of the ‘841, Leonard and Mohan references including this teaching from Leonard regarding formulations presented in unit-dose or multi-dose containers, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide formulations of the ‘841 compounds, including that represented by instant formula (II), this clearly taught in the ‘841, in such unit-dose or multi-dose containers.  This is because by placing an aqueous pharmaceutical composition that is intended to be used by a subject in a unit-dose or a multi-dose container as opposed to providing in a bulk amount not in such containers, the composition and its pharmaceutically active agent(s) would reasonably remain cleaner and more sterile, which would be logically advisable to prevent infections and/or microbial degradation.  The term “kit” in claim 64 requires nothing more than a pharmaceutical composition of claim 45 and a container for the composition.  Further, the recitation of “kit” has not been given patentable weight because the recitations occur in the respective preambles.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 

B.	Claims 45, 51-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent No. 8673841 in view of WO 2008/150305, Leonard et al., published 12/11/2008 (Leonard, previously provided) and Mohan, Buffers, Calbiochem 2003, 37 pages (Mohan), as applied above to claim 45, and further in view of Product Monograph DURATOCIN™ (Carbetocin Injection), 20 pages, March 2006 (Duratocin, previously provided). 
The teachings of the ‘841 patent, Leonard and Mohan as they are relevant to claim 45 are given previously in this office action and are fully incorporated here. 
Claims 51-54 each depends from claim 45, directed to formula (II), which is clearly taught by the ‘841 patent, and respectively claim that the concentration of the compound of formula (II) is 0.01 to 4, 0.05 to 2, 0.1 to 1.4, and 0.2 to 0.7 mg/ml.  Whereas the ‘841 patent does not claim specific mg/ml doses, its specification providing some dosages based on ug/kg body weight, and Leonard, page 11, lines 5-26 teaches multiple microgram amounts and ranges for treatment of neurological and psychiatric disorders, neither reference claims nor is directed explicitly to compositions based on concentration of the carbetocin or other oxytocin analogue.
Duratocin, however, teaches that carbetocin is an uterotonic agent (provided to promote postpartum uterine contraction), and that the standard unit dose is 1 ml at a concentration of 100 micrograms per milliliter, page 1. This is equivalent to 0.1 mg/ml, which falls within each range of claims 51 and 52. It would have been obvious to prepare doses of a new oxytocin analogue such as that of the ‘841 patent and claimed in claim 45 in or around the same dose or dose range of a known commercially available oxytocin analogue such as carbetocin because this is a reasonable starting point for a competing commercial dosage form and concentration. When combined with the other cited references, the teachings of Duratocin render claims 51 and 52 obvious, see MPEP 2311.03 I.
Claim 53’s lower limit of the 0.1 to 1.4 mg/ml range is the same as the concentration of Duratocin, and as such this range and claim 53 would have been obvious, see MPEP 2311.03 I, III, and MPEP 2144.05 I.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close). Appellant in its specification has provided no indication nor demonstration of the criticality of this range, see MPEP 2144.05 III A.
Additionally, it would have been obvious to improve the compositions and formulations of the ‘841 patent by incorporating the pH range, antioxidant, and other related teachings of Leonard in order to improve the quality of such formulations, particularly for decreasing degradation during storage, that is, by using a known technique to improve similar products in the same way. The ‘841 contained a base product upon which the claimed invention can be seen as an improvement.  It would have been obvious to apply these teachings for formulations having concentration ranges encompassing and near the dosage of Duratocin because Duratocin provides a standard commercial dosage and concentration. Leonard contained a comparable product and formulations, specifically teaching the advantages of a pH range to improve product quality during storage, that is not quite the same as the ‘841 genus and particular species, but that has been improved in the same way as the claimed invention, and Mohan provides the underlying scientific basis for choosing a citrate-phosphate buffer to buffer in Leonard’s optimum pH range of 4.5 to 6.0. Duratocin teaches a standard commercial concentration of carbetocin which is related to the compositions of the ‘841 patent in that the species of the genus of the ‘841 patent substantially mimic and surround but do not include carbetocin, so reasonably would be expected to behave similarly with regard to the effect of pH and also with regard to expected dosage, being similar to that of Duratocin for the purposes of treatment set forth in Duratocin.  One of ordinary skill in the art, seeing the advantages of the improvements of Leonard and recognizing their applicability to related oxytocin-like and carbetocin-like compounds, and the relevance of a citrate-phosphate buffer for Leonard’s optimum pH range, could have applied the known “improvement” technique in the same way to the ‘841 patent compounds and formulations, at and around the dosage concentration of Duratocin, and the results would have been predictable to one of ordinary skill in the art.


C. 1.	Claims 45, 55-57, 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 21 of U.S. Patent No. 8673841 in view of WO 2008/150305, Leonard et al., published 12/11/2008 (Leonard, previously provided) and Mohan, Buffers, Calbiochem 2003, 37 pages (Mohan).
Claim 1 of the ‘841 patent is directed to a compound of its formula (I) that encompasses a subgenus of oxytocin analogues, claim 12 is directed to a pharmaceutical composition comprising a compound according to claim 1 and a pharmaceutically acceptable adjuvant, diluent or carrier. Claim 21 depends from claim 1 and provides multiple species of the formula (I) of claim 1 including the species, at col. 19, lines 38-45, of the oxytocin analogue claimed in instant claim 45: copied below:

    PNG
    media_image4.png
    166
    433
    media_image4.png
    Greyscale

Instant claim 45 is directed to a stable aqueous pharmaceutical composition comprising a pharmaceutically active compound of this species, in claim 45 represented by formula (II):

    PNG
    media_image3.png
    274
    671
    media_image3.png
    Greyscale

and a citrate-phosphate buffer;
wherein the pH of the composition is from 5.0 to 6.0; and

While the ‘841 patent per claim 12 claims that its pharmaceutical composition comprises various adjuvants, diluents, carriers, the ‘841 patent does not teach providing the instantly claimed compound in a stable aqueous pharmaceutical composition that comprises a citrate-phosphate buffer, with the pH of the composition from 5.0 to 6.0, and meeting the storage results such that wherein after storage at 40 degrees C for 176 days, greater than 95% of the compound of formula (II) or a pharmaceutically acceptable salt thereof remains in the composition.
Leonard, however, extensively evaluates pH to determine stability of formulations of carbetocin, Example 1, including Table 1 from page 24 to page 27.  Leonard also teaches formulations more broadly, to include oxytocin and oxytocin analogues “including all active pharmaceutically acceptable compounds of this description as well as various foreseen and readily provided complexes, derivatives, salts, solvates, isomers, enantiomers, polymorphs, and prodrugs of these compounds, and combinations thereof”, see page 6, line 28 to page 7, line 12.  Leonard develops its formulations for treating and preventing autism disorders, Id. Including this sentence and because carbetocin is an oxytocin analogue, Abstract, Leonard’s teachings clearly are intended to encompass carbetocin and its derivatives as well as other oxytocin analogues and derivatives.
A particularly relevant summary of the pH stability of carbetocin is found in Figure 2/4, which depicts percent total impurities from 0 to 3 months in carbetocin formulations/compositions in different buffers across a wide range of pH values:

    PNG
    media_image5.png
    605
    1166
    media_image5.png
    Greyscale

Based on Figure 2/4, the absolutely clear conclusion that one of ordinary skill in the art would arrive at is that for the lowest generation of impurities the pH should be between 4.5 and 6.0. It would be reasonable to set any range of pH within 4.5 and 6.0 for the pH of a composition comprising oxytocin or an oxytocin derivative such as the common carbetocin, or derivative of carbetocin (this also a derivative and analog of oxytocin) either arbitrarily or by routine optimization given the strong data in this figure – PLEASE NOTE THE SMALL DIFFERENCES IN TOTAL IMPURITIES FOR RESULTS AT pH 5.0 and 6.0, FOR BOTH BUFFERS, ESPECIALLY RELATED TO THE HIGHER LEVELS OF IMPURITIES AT ALL OTHER EVALUATED pH VALUES OTHER THAN AT pH 4.5 (which is close to pH 5.0), MOST CLEARLY SUGGESTING TO ONE OF ORDINARY SKILL IN THE RELEVANT ART THAT SIMILAR CARBETOCIN/OXYTOCIN DERIVATIVES/ANALOGUES WOULD REASONABLY BE EXPECTED TO BE MORE STABLE ANYWHERE IN THIS pH RANGE, THAT IS, ANYWHERE, BETWEEN ANY TWO VALUES AS MAY BE DETERMINED BY ROUTINE OPTIMIZATION, BETWEEN 5.0 AND 6.0 (and secondarily anywhere between pH 4.5 and pH 6.0). Applying Leonard’s teachings regarding pH for a stable composition to instant claim 45, the pH range of 5.0 to 6.0 for the composition would have been obvious, and an obvious starting point for further evaluation and optimization. Leonard’s pH 4.5-6.0 clearly suggested range substantially overlaps with the claimed 5-6 range and this is another indicia of the obviousness of the compositions at this claimed pH range.
Leonard does not explicitly evaluate a citrate-phosphate buffer with carbetocin or other oxytocin analogues.
Regarding the citrate-phosphate buffer, with Leonard having identified the optimum pH range for stability of the oxytocin analogue carbetocin to be between 4.5 and 6.0, Mohan teaches common buffers for use in biological systems that one of ordinary skill in the art would reasonably select a buffer that extends across this range.
Mohan teaches pH ranges for use of citrate-phosphate buffer and other common biologically acceptable buffers. Mohan, pages 18-21, teaches preparation of common buffers for use in biological systems and their pH ranges. Many of these buffers are also used in Leonard: citrate, acetate and phosphate. Considering the focus on buffers that would have maximum buffering effect in Leonard’s optimum pH range of 4.5 to 6.0, the only buffers on pages 18-21 having ranges that overlap or encompass this range are:
Buffer
Stated pH range
Midpoint of stated pH range
Midpoint difference from 5.251 
Citrate 
3.0 to 6.2
4.6
0.65
Acetate
3.6 to 5.6
4.6
0.65
Citrate-Phosphate
2.6 to 7.0
4.8
0.45
Phosphate
5.8 to 8.0
6.9
1.65

5.25 is the midpoint of Leonard’s pH range of 4.5 to 6.0.
Note that citrate-phosphate is the only buffer in this short list that was not evaluated by Leonard. Given these ranges, with citrate and citrate-phosphate buffers being the only ones to fully encompass Leonard’s pH range of 4.5 to 6.0, it would have been obvious to try both the citrate and the citrate-phosphate buffers in the pH range of 4.5 to 6.0 established as most effective for stability by Leonard with the oxytocin analogue of the ‘841 patent set forth above and instantly claimed. Additionally, given the buffers’ ranges midpoints difference from the midpoint of Leonard’s pH range of 4.5 to 6.0, one would have been motivated to try the citrate-phosphate buffer because it has the closest midpoint to that range of Leonard.
The obvious to try rejection is based upon:

2. as to buffers, Leonard had evaluated a limited number of common biologically acceptable buffers across a wide pH range, and Mohan also had identified 4 of the common biologically acceptable buffers whose buffer ranges overlapped or encompassed Leonard’s most stable pH range of 4.5 to 6.0;
3. given the clear teachings of Leonard as to the most stable pH range of 4.5 to 6.0 for oxytocin analogues, evaluated with carbetocin, and given slight differences in structure of other oxytocin analogues such as those of the ‘841 patent, one of ordinary skill in the art could have pursued the known potential solutions to stabilize the oxytocin analogues of the ‘841 patent, using appropriate buffers for the pH range of 4.5 to 6.0, including the two set forth above, citrate and citrate-phosphate, these fully encompassing pH 4.5 to 6.0, with a reasonable expectation of success. The citrate-phosphate buffer, having a closer midpoint of range to the midpoint of Leonard’s 4.5 to 6.0 range, would have been particularly considered as a buffer to try with a reasonable expectation of success given the closeness of the midpoints.
Accordingly, it would have been obvious to have modified the compositions taught in the ‘841 patent in view of Leonard so as to have included citrate-phosphate buffer in a formulation of the ‘841 compound at the bottom of column 4 of the ‘841, this also instantly claimed in claim 45.
It also would have been obvious to use the citrate-phosphate buffer based on simple substitution of one known element with another to obtain predictable results. Leonard’s buffers, including citrate buffer and phosphate buffer were known in the art as effective at certain pH values. The broader pH range of citrate-phosphate buffer was known in the art, Mohan’s informing that this fully encompasses Leonard’s optimum pH 4.5 to 6.0 range (as does citrate buffer, but citrate-phosphate buffer shifting to higher pH, with its midpoint of pH range advantageously closer to the midpoint of 4.5 to 6.0). One of ordinary skill in the art could have substituted one buffer for another, motivated by wanting to better encompass the 4.5 to 6.0 pH range of Leonard with a buffer whose midpoint is closer to that of the midpoint of 4.5 to 6.0, and given the known effects of these types of buffers the results of the substitution would have been predictable. The midpoint of citrate-phosphate buffer’s pH range being closer to the midpoint of Leonards’ 
Regarding the claimed result after storage, this is an inherent property of the compound when formulated in the citrate-phosphate buffer at the pH range made obvious by Leonard.
Accordingly, claim 45 would have been obvious.
Claim 56 depends from claim 45 and states that the composition further comprises an isotonicity agent.  Claim 57 depends from claim 56 and states that the isotonicity agent is NaCl. 
The ‘841, col. 5 lines 52, teaches that its sterile aqueous preparations of the compounds of the invention are preferably isotonic with the blood of the recipient, and teaches isotonic sodium chloride (NaCl) solution among three exemplary acceptable diluents.  Based at least on the teachings of the primary reference ‘841 patent, claims 56 and 57 would have been obvious to one of ordinary skill in the art at the time of Appellant’s invention.
The secondary reference Leonard also teaches adding components, which would be “agents”, to modulate tonicity, see for example page 30, lines 15-18, and even more relevant to isotonicity, Leonard teaches adding components including solutes “which render the formulation isotonic with the blood of the mammalian subject,” page 19 line 35 to page 36 line 1.  Leonard claims 1 and 2 claim a pharmaceutical formulation comprising a tonicifier which per claim 2 is NaCl.  Also, Leonard repeatedly adds NaCl to the formulations it evaluates, and at least on page 45, line 25-28 refers to formulations containing “2 mg/ml carbetocin in 10 mM buffer in isotonic NaCl,” clearly teaching the use of NaCl as an isotonicity agent. These teachings further support the obviousness of claims 56 and 57 by indicating the common knowledge and use of isotonic solutions in pharmaceutical compositions.
Regarding claim 55, the ‘841patent does not teach a composition comprising an anti-oxidant.  Leonard, page 19, line 33 to page 20, line 2, teaches that the formulations for parenteral administration may contain an anti-oxidant along with other standard pharmaceutical formulation components such as buffers and “solutes which render the formulation isotonic with the blood of the mammalian subject.”  Accordingly, adding an anti-oxidant to the pharmaceutical formulations of the ‘841 claim 12 would have been obvious.  When two references are directed the same subgenus of compounds expected to have 
Claim 64 is directed to a kit comprising a) a liquid pharmaceutical composition of claim 45; and b) a container for the composition.
Neither the ‘841 patent claims nor Leonard explicitly reference a kit, although Leonard, page 20, lines 2-8, states in part, “The formulations may be presented in unit-dose or multi-dose containers. . . .  Preferred unit dosage formulations are those containing a daily dose or unit, daily sub-dose, as described herein above, or an appropriate fraction thereof, of the active ingredient(s).”  When combining the teachings of the ‘841, Leonard and Mohan references including this teaching from Leonard regarding formulations presented in unit-dose or multi-dose containers, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide formulations of the ‘841 compounds, including that represented by instant formula (II), this clearly taught in the ‘841, in such unit-dose or multi-dose containers.  This is because by placing an aqueous pharmaceutical composition that is intended to be used by a subject in a unit-dose or a multi-dose container as opposed to providing in a bulk amount not in such containers, the composition and its pharmaceutically active agent(s) would reasonably remain cleaner and more sterile, which would be logically advisable to prevent infections and/or microbial degradation.  The term “kit” in claim 64 requires nothing more than a pharmaceutical composition of claim 45 and a container for the composition.  Further, the recitation of “kit” has not been given patentable weight because the recitations occur in the respective preambles.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 

The ‘841 patent claims and the teachings of Leonard and Mohan as they are relevant to the obviousness type double patenting rejection of claim 45 are given immediately above in this office action and are fully incorporated here. 
Claims 51-54 each depends from claim 45, directed to formula (II), which is clearly claimed in claim 21 of the ‘841 patent, and these claims respectively claim that the concentration of the compound of formula (II) is 0.01 to 4, 0.05 to 2, 0.1 to 1.4, and 0.2 to 0.7 mg/ml.  The ‘841 patent does not claim specific mg/ml doses, and while Leonard, page 11, lines 5-26 teaches multiple microgram amounts and ranges for treatment of neurological and psychiatric disorders, neither the ‘841 patent claims nor Leonard is directed explicitly to aqueous compositions based on concentration of the carbetocin or other oxytocin analogue.
Duratocin, however, teaches that carbetocin is an uterotonic agent (provided to promote postpartum uterine contraction), and that the standard unit dose is 1 ml at a concentration of 100 micrograms per milliliter, page 1. This is equivalent to 0.1 mg/ml, which falls within each range of claims 51 and 52. It would have been obvious to prepare doses of a new oxytocin analogue such as that of the ‘841 patent’s claim 12 pharmaceutical composition, comprising the specific compound of its claim 21, claimed in instant claim 45, in or around the same dose or dose range of a known commercially available oxytocin analogue such as carbetocin because this is a reasonable starting point for a competing commercial dosage form and concentration, also see MPEP 2311.03 I. Accordingly, claims 51 and 52 are rejected on the ground of nonstatutory double patenting over the pharmaceutical composition of the ‘841 patent claims 1, 12 and 21 in view of Leonard, Mohan and Duratocin.
Claim 53’s lower limit of the 0.1 to 1.4 mg/ml range is the same as the concentration of Duratocin, and as such this range and claim 53 is rejected on the ground of nonstatutory double patenting over the 
Claim 54’s lower limit of the 0.2 to 0.7 mg/ml range is twice the concentration of Duratocin.  However, given that the 0.2 mg/ml concentration is close to that of Duratocin’s carbetocin concentration, absent some nonobvious difference unrelated to the mere selection of a concentration for commercial purposes, that is, some nonobvious difference in property, e.g., criticality, this range, and claim 54 are rejected on the ground of nonstatutory double patenting over the pharmaceutical composition of the ‘841 patent claims 1, 12 and 21 in view of Leonard, Mohan and Duratocin.  See MPEP 2144.05 (“. . .a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close). Appellant in its specification has provided no indication nor demonstration of the criticality of this range, see MPEP 2144.05 III A.
Additionally, it would have been obvious to improve the compositions and formulations of the ‘841 patent by incorporating the pH range, antioxidant, and other related teachings of Leonard in order to improve the quality of such formulations, particularly for decreasing degradation during storage, that is, by using a known technique to improve similar products in the same way. The ‘841 claimed a base pharmaceutical composition in claim 12 upon which the claimed invention can be seen as an improvement.  It would have been obvious to apply these teachings for formulations having concentration ranges encompassing and near the dosage of Duratocin because Duratocin provides a standard commercial dosage and concentration. Leonard contained a comparable product and formulations, specifically teaching the advantages of a pH range to improve product quality during storage, that is not quite the same as the ‘841’s claimed genus and particular species, but that has been improved in the same way as the claimed invention, and Mohan provides the underlying scientific basis for choosing a citrate-phosphate buffer to buffer in Leonard’s optimum pH range of 4.5 to 6.0. Duratocin teaches a standard commercial concentration of carbetocin which is related to the compositions of the ‘841 patent in that the species of the genus of the ‘841 patent substantially mimic and surround but do not include carbetocin, so reasonably would be expected to behave similarly with regard to the effect of pH and also with regard to expected dosage, being similar to that of Duratocin for the purposes of treatment set forth in Duratocin.  One of ordinary skill in the art, seeing the advantages of the improvements of Leonard and 
Accordingly, for the reasons above, claims 51-54 are rejected on the ground of nonstatutory double patenting over the pharmaceutical composition of the ‘841 patent claims 1, 12 and 21 in view of Leonard, Mohan and Duratocin.

(10) Response to Argument
	The Examiner notes at the outset that many Appellant’s arguments are focused on narrow and/or specific statements in the cited references and do not consider the teachings of each reference as a whole nor the teachings of the references as combined, as would be understood by one of ordinary skill in the art at the time of the invention.
To the examiner, the critical question is whether it would have been obvious to one of ordinary skill in the art at the time of the invention to consider and evaluate a citrate-phosphate buffer to be combined with an oxytocin analogue such, as the Alagarsamy’s (the 841’s) oxytocin analogue, when desiring and motivated to develop a suitable formulation, such as for nasal administration, that maintained stability without the need for refrigeration, e.g., at room temperature, for a sufficient time period for advantageous consumer convenience.
Leonard clearly teaches evaluation and development of formulations with carbetocin, an oxytocin analogue closely related to Alagarsamy’s (the 841’s) oxytocin analogue.  Leonard develops these for intranasal administration, and also evaluates its formulations by intranasal administration, see Examples 2, 3 and 8.  On page 46 lines 21-22 Leonard states “Figure 2 shows the total peptide related impurities for the pH stability study. The best peptide purity was maintained across pH 4.5 to 6.0. Peptide content followed a similar trend.”  After that, at the top of page 47, lines 1-3, Leonard also makes a statement that along with other specific, narrow statements, Appellant argues present reasons to not try, evaluate or substitute citrate-phosphate buffer, “The buffer type also contributed to peptide stability: the fewer 
The Appeal Brief, starting on page 10 at “D.”, asserts that the record does not support at least two of the factual findings for a valid “obvious to try”-type obviousness rejection, 1) “’a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem’ pertaining to stable, aqueous pharmaceutical compositions of oxytocin analogues such as the recited compound” and 2) “’a finding that one of ordinary skill in the art could have pursued the known potential solutions [e.g., the cited buffer of Mohan] with a reasonable expectation of success.” Later, on page 11, responding to the simple substitution rationale, appears to argue against the results of the substitution being predictable and also raises an apparent requirement for substituted buffers to be “equivalent”.  These foci of arguments are discussed in greater detail in later pages in the Appeal Brief.
Starting on page 12, at E, more specific arguments are set forth. The gist of the arguments regarding Leonard is that Leonard, at certain points, makes statements from which Appellant expands to conclude that not all buffers evaluated by Leonard are equivalent, and more particularly that some of Leonard’s statements would lead one away from considering a citrate buffer or a phosphate buffer. On page 14 Appellant appears to discount the clear teachings of Leonard Figure 2 by characterizing the Examiner’s statements about “small difference” in buffers evaluated in the pH range of 4.5 to 6.0 as “based on the Examiner’s personal interpretation of Figure 2, which cannot override the express teachings in Leonard regarding the improved stability observed with an acetate buffer.” Further, while ) and/or to develop patentable alternative-buffer compositions to what Leonard taught (including for the oxytocin analogue of the ‘841), would have provided a reasonable motivation to use a citrate-phosphate buffer, which contrary to Appellant’s statements and inferences, in fact differs in composition from either a citrate buffer or a phosphate buffer, see Mohan pages 19-20 and below.
Further, considering Appellant’s page 15 statements in the concluding paragraph of part E.1, given the fact that the carbetocin Leonard evaluated is not identical to the related oxytocin analogue of the ‘841, which is the compound of Formula (II) of claim 45, one would not necessarily expect the exact same results Leonard obtained with carbetocin for all buffers when added to compositions comprising the compound of Formula (II) of claim 45.  The key teachings of Leonard regarding stability as a function of pH with different buffered composition are found summarized in Figure 2.  Apart from the clear teaching of the importance of pH in the range of 4.5 to 6.0 as the best pH range for stability of carbetocin, this Figure shows that citrate buffer was evaluated across the pH range of 3 to 7, whereas phosphate buffer was evaluated across the pH range of 6 to 8. Acetate buffer was evaluated across the pH range of 4 to 5. Leonard’s statements regarding superiority of one buffer over another reasonably would have taken into account the pH ranges across which each such buffer was evaluated. When so considering, such statements would not reasonably be seen as a dispositive teaching against any particular buffer when considering evaluating in the pH range of 4.5 to 6.0 for a related but different oxytocin analogue.
Further, Appellant’s arguments’ focus on “equivalent’ or “known equivalent” is not persuasive nor effective because this is not the standard for considering substitution of one known compound for another.  As set forth in MPEP 2143 I B, the second finding required for the simple substitution rationale is “a finding that the substituted components and their functions were known in the art” – not that the art’s and the substituted components were ‘equivalent’.  As clear from Mohan, the citrate-phosphate buffer and its functions were known in the art, as well as the buffers evaluated by Leonard and their specific effects when evaluated across a wide pH range that included pH 4.5 to 6.0.

Further regarding arguments and assertions made in section E.1, while the examiner has considered the Wisniewski Declaration, referred to on page 11 pertaining to predictability and reasonable expectation of success, the examiner respectfully disagrees with the focus on “equivalent”, which per above is not the standard, and also disagrees with the Declarant’s position that the results of the substitution would not have been predictable.  From the teachings of Leonard, all buffered compositions evaluated between pH 4.5 and 6.0 yielded lower levels of impurities versus when evaluated outside that pH range, and the differences, such as at pH 5.0 for citrate and acetate buffered compositions with carbetocin, are small at least based on visual comparison in Fig. 2.  One skilled in the art would reasonably have been able to predict relatively low impurities across the 4.5 to 6.0 pH range with other biologically suitable buffers that buffer in this range.  The particular resulting level of impurities would be expected to depend on a number of factors including the particular interactions between the buffer, the oxytocin analogue, and other components of the components of the composition if present, and the time and temperature of storage; see Leonard page 75 lines 14-23 as to examination of specific degradation products for carbetocin, this section including the introductory statement, “Comparing citrate vs. acetate containing samples, neither buffer resulted in occurrence of different degradation products.”  Collectively this supports that the results would have been predictable to result in lower impurities versus outside the favored 4.5 to 6.0 pH range, so that although results would not be absolutely exactly the same with a different buffer, as the teachings of Leonard as to the favored 4.5 to 6.0 pH range were the focus of the evaluations, there would be a reasonable expectation of success at having low levels of impurities and thus good stability. Further support for the examiner’s position is from Appellant’s own Table 5 data: at both pH 5.0 and 5.5, citrate-phosphate did not do better than citrate at the day 176 end of study.  This also argues against unexpected results across the majority of the instantly claimed pH range, including when considering that per Leonard citrate was not as good as acetate for carbetocin, Leonard Fig. 2 and elsewhere.
The above paragraph also addresses arguments on pages 13-15 that set forth the contention that differences in results, “… that a compound may be more/less stable in a given buffer system, even at the 
On page 15 Appellant argues about the examiner’s use of “small” as to differences in impurities between buffer results of Leonard in the favored 4.5 to 6.0 pH range. The Examiner agrees that depending on the impurity level and type, a sample may be found to be out of specification.  However, at the development stage, especially for a related analogue as claimed, that is different from the carbetocin that Leonard evaluated, one skilled in the art would not reasonably expect the presence of particular impurities to follow exactly those found for carbetocin. Recognizing the differences in the compounds being evaluated would contribute to one of ordinary skill in the art reasonably wanting to investigate suitable buffers - those suitable for buffering in the 4.5 to 6.0 pH range taught by Leonard, including to optimize to improve the formulation for stability as well as for other potentially desirable characteristics.
Further to section E.2 starting at the bottom of page 15, as to Appellant’s arguments against Mohan for teaching “the use of buffers in biological systems”, see page 16, this would be more persuasive if Appellant’s compositions were to remain on a shelf, never to be administered as therapeutic compositions into a biological organism such as a human being. One of ordinary skill in the art reasonably would look to a reference such as Mohan when selecting buffers for compositions that would be administered to a living biological subject, to better assure lack of toxicity or other problems by the addition of the buffer to a composition comprising an intended active agent.  Mohan provides guidance for selection of suitable buffers that could be in a composition to be so administered by providing pH ranges where the buffers have their buffering effect, and also provides the specific components in each buffer or 
Appellant’s arguments related to teachings against citrate-phosphate buffer based on Leonard’s results and/or statements regarding citrate buffer and phosphate buffer are displaced given that citrate-phosphate buffer has a different pH range for buffering, and also components that differ from merely adding together all of those of citrate buffer and phosphate buffer.  On page 16 Appellant states, “The rejection alleges further that because the citrate-phosphate buffer is the only buffer in Mohan that embraces Leonard’s pH range that was not assessed in Leonard, it would have been obvious to try using a citrate-phosphate buffer. But this assertion ignores that a citrate-phosphate buffer is technically a mixture of a citrate buffer and a phosphate buffer.” The latter is clearly not correct, see Mohan teaching at page 19, citric buffer comprises citric acid and sodium citrate dihydrate, and at page 20, phosphate buffer comprises sodium phosphate monobasic and sodium phosphate dibasic, whereas citrate-phosphate buffer, also on page 20, comprises one component of each, citric acid and a dihydrate or heptahydrate form of dibasic sodium phosphate.  The resulting buffering range differs from either citrate buffer or phosphate buffer. Given that the latter quoted statement is not correct, and disregards citrate-phosphate buffer’s pH range being highly suitable for Leonard’s 4.5 to 6.0 demonstrated superior range, this basis for the obvious to try rationale is not diminished by this line of Appellant’s argument.
Further regarding the underlying suitability of citrate-phosphate buffer, the pKa values for citrate-phosphate buffer establish a suitable border or barrier for deviations from the pH 4.5-6.0 range taught by Leonard.  As Leonard teaches on page 16 lines 7-12, “The "buffer capacity" means the amount of acid or base that can be added to a buffer solution before a significant pH change will occur. If the pH lies within the range of pK-1 and pK + 1 of the weak acid the buffer capacity is appreciable, but outside this range it falls off to such an extent as to be of little value. Therefore, a given system only has a useful buffer action in a range of one pH unit on either side of the pK of the weak acid (or weak base) (see Dawson, Data for Biochemical Research, Third Edition, Oxford Science Publications, 1986, p. 419).”  In Table 56, page 74, Leonard teaches citrate has pKa values 4.76 and 6.40, phosphate has pKa value at 7.10. Considering the teachings of Leonard as to the range of pK-1 and pK + 1 as the zone for appreciable buffer capacity, the citrate-phosphate buffer (the components of which have these three pKa values) would reasonably be 
Appellant’s arguments on pages 17-19 against the teachings and applicability of Mohan as a secondary reference are either addressed above or are secondary to the critical factors of the obviousness rejection set forth above.
As to section E.3., starting on page 19, Appellant argues that the cited references do not provide the reasonable expectation of success required for an obviousness rejection.  Here Appellant recites a claimed “attainment” limitation – “… that a compound of formula II (or pharmaceutically acceptable salt thereof) formulated with a citrate- phosphate buffer at a pH from 5.0 to 6.0 would exhibit room temperature storage stability such that, after storage at 40 °C for 176 days, greater than 95% of the compound of formula (II) (or pharmaceutically acceptable salt thereof) remains in the composition.”  This attainment is specifically set forth in the last wherein clause of claim 45 as “wherein, after storage at 40°C for 176 days, greater than 95% of the compound of formula (II) or pharmaceutically acceptable salt thereof remains in the composition.”
The examiner had stated that such stability is an inherent property of the compound when formulated in the citrate-phosphate buffer at the pH range made obvious by Leonard, and Appellant has set forth arguments citing case law against such statement. On page 21, citing Honeywell, Appellant recites, “The court explained further, “What is important regarding properties that may be inherent, but unknown, is whether they are unexpected. All properties of a composition are inherent in that composition, but unexpected properties may cause what may appear to be an obvious composition to be nonobvious.” 865 F.3d at 1355.”  Here, as set forth above as to the pH range including 5.0 and 5.5, there are no unexpected properties for the claimed formulation comprising citrate-phosphate buffer, when compared to the results of citrate buffer, per Appellant’s Table 5 results. So in this instance the use of inherency to support the rejection of the stability attainment limitation of claim 45 is warranted. At a minimum, considering the comparison with citrate buffer at pH 5.0 and 5.5, there is nothing to indicate anything unexpected with the citrate-phosphate buffer substitution.  Further regarding results at pH 6.0, Appellant does not provide data comparing to acetate buffer, which per Leonard and Appellant is the 
As to section E.4, starting on page 22, Appellant admits that the assertion that the stability of the claimed compositions is unexpected is not required. The only difference from citrate buffer, per Table 5 of the Appellant’s specification, is at pH 6.0, and there is no indication of anything close to unexpected results at pH 5.0 or 5.5. Appellant acknowledges this at pages 22-23, however characterizes this by stating that the data show stability over the entire claimed range of 5.0 to 6.0. At best, based on Table 5 data, Appellant has demonstrated that at pH 6.0 the results with citrate-phosphate buffer are superior to those with citrate buffer. As set forth above, Appellant elsewhere emphasizes that Leonard teaches acetate buffer is better than citrate buffer, yet there is no direct comparison with acetate buffered compositions to indicate superiority over this, let alone that such unproven superiority rises to the level of unexpected success.
At page 23, section F addresses the rejection of claims 45, 51-54 over the ‘841, Leonard and Mohan further in view of Product Monograph DURATOCIN™ (Carbetocin Injection), 20 pages, March 2006.  Appellant bases the reversal of the rejection of these claims on the arguments previous set forth against the combination of the ‘841, Leonard and Mohan, and the above answer therefore applies to this section.
At page 24, section G, Appellant addresses the obviousness-type double patenting rejections at pages 19-25 of the 10/15/2020 Final Office action. Appellant bases the reversal of these rejections on the arguments previous set forth against the combination of the ‘841, Leonard and Mohan, and the above answer correspondingly applies to this section.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/J.F./Examiner, Art Unit 1658                                                                                                                                                                                                        

Conferees:
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658        
                                                                                                                                                                                                
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.